PER CURIAM.
Justin Dórelas filed a claim for restitution from the Florida Homeowners Construction Recovery Fund (“Recovery Fund”) in the amount of $33,673.75 after paying Infinite Construction Group, Inc., for construction on his home that was never done. The Florida Construction Industry Licensing Board (“Board”), which considers and administers claims from the Recovery Fund, approved the claim for $2,359.33. This figure corresponds to the restitution amount the Board, in earlier license disciplinary proceedings, ordered Infinite Construction to pay Mr. Dórelas for failing to satisfy mechanics’ liens its subcontractors had filed against Mr. Dóre-las’ property. On appeal, Mr. Dórelas argues he is entitled to a greater amount from the Recovery Fund.
The legislature created the Recovery Fund to compensate consumers who suffer monetary damages as a result of certain violations by licensed contractors. See § 489.1401, Fla. Stat. (2010). Certain conditions must be met for a claimant to obtain restitution from the Recovery Fund. One such condition is the claimant must have obtained a final judgment in a court of competent jurisdiction, an arbitration award, or a final order from the Board directing the licensee to pay restitution to the claimant. § 489.141(l)(a), Fla. Stat. (2010). Assuming all conditions are met, a claimant can recover
*392an amount ; equal to the judgment, award, or restitution order or $25,000, whichever is less, or an amount equal to the unsatisfied portion of such person’s judgment, award, or restitution order, but only to the extent and amount of actual damages suffered by the claimant.
§ 489.143(2), Fla. Stat. (2010) (emphasis added). When Mr. Dórelas filed his claim for relief from the Recovery Fund, he had only the Board’s final order directing Infinite Construction' to pay him $2,359.53. Consequently, the Board could only award Mr, Dórelas that amount.
■ We note an apparent scrivener’s error in the order on appeal, however. It reflects a recovery amount of $2,359.33, while the restitution amount the Board ordered Infinite Construction to pay. is. $2,359.53. We therefore modify the order on appeal to reflect approval of Mr. Dórelas’ claim from the, Recovery Fund in the amount of $2,359.53, and affirm the order as modified.
AFFIRMED AS MODIFIED.
BENTON, ROWE and MARSTILLER, JJ., concur.